           Case 1:18-cr-10086-IT Document 50 Filed 04/20/20 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                    )
                                            )
               v.                           )        Criminal No. 18-cr-10086-IT
                                            )
MANUEL ALEJANDRO                            )
GUZMAN SOTO,                                )
                                            )
               Defendant.                   )

                            GOVERNMENT’S MOTION TO SEAL

       The government hereby respectfully moves the Court to seal the defendant Manuel

Alejandro Guzman Soto’s medical records filed pursuant to the Court’s April 16, 2020 Order.

[Docket# 47.] As grounds for this motion, the government states that these records contain

sensitive information regarding the defendant’s medical history, public disclosure of which would

be inappropriate.

                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney

Date: April 20, 2020                        By:     /s/ Nicholas Soivilien
                                                    Nicholas Soivilien
                                                    Assistant U.S. Attorney


                                     20th day of April, 2020
The above motion is allowed on this ____


/s/Indira Talwani
____________________________________
HONORABLE INDIRA TALWANI
United State District Court Judge
District of Massachusetts
